DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-16 are objected to because those claims depend upon canceled claim 1.  Those claims will be construed to be dependent upon claim 11.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for receiving” in claim 1 and “means of” in claims 15, 16, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 is construed to be indefinite because the recitations “the product” (singular form), “the drying phase,” “the reception apparatus” (unclear as to referencing earlier recited device or a newly recited apparatus), lack a positive antecedent basis.  Since claims 12-16 depend upon an indefinite claim (see above claim construction under claim objections heading), those claims are construed to be indefinite by dependency.  Claim 12 is construed to be indefinite because the recitations “the reception apparatus” (unclear as to referencing earlier recited device or a newly recited apparatus) and the “the reception plate,” lack a positive antecedent basis.  Claim 13 is construed to be indefinite because the recitations “the product” (singular form) and “the reception apparatus” (unclear as to referencing earlier recited device or a newly recited apparatus), lack a positive antecedent basis.  Claim 14 is construed to be indefinite because the recitation “the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallego Juarez et al. (US 6,238,844).  The claims are reasonably and broadly construed, it light of the accompanying specification, to be disclosed by Gallego Juarez, as teaching:
a freeze-drying system for drying products containing liquid (see title and abstract), comprising: 
a vacuum chamber 2 in which at least one reception device 3 for receiving the products containing liquid is introduced (expressly disclosed at column 3 lines 65-67); and 
17 by which the product can be treated with sound during the drying phase is arranged at the reception device (expressly disclosed at column 3 lines 25-30); 
wherein a coolable condenser is present at which liquid withdrawn from the product in a drying phase can be precipitated from a vapor phase (expressly disclosed at column 4 lines 3-11); and 
the reception apparatus comprises a conducting device for conducting a fluid, with the sound generator being arranged at the conducting device and designed to send a sound into the fluid (expressly disclosed at column 3 lines 31-40).  Gallego Juarez also discloses the claim 12 feature (assuming claim 12 is dependent upon claim 11 instead of claim 1) wherein the reception apparatus comprises one or more reception plates 5, with the at least one product being able to be placed on an upper side of the reception plate, and with the at least one sound generator being arranged at a lower side of the reception plate disposed opposite the upper side (expressly disclosed at column 3 lines 44-50 and expressly shown in figures 2, 3), the claim 13 feature (assuming claim 13 is dependent upon claim 11 instead of claim 1) wherein a reception space is formed in the vacuum chamber, with the condenser being introduced in the reception space together with the reception apparatus and the product (expressly shown in figures 1, 4, 6), the claim 14 feature (assuming claim 14 is dependent upon claim 11 instead of claim 1 ) wherein the condenser is spatially formed such that is surrounds the reception apparatus at an outer side (expressly shown in figures 1, 6), and the claim 15 feature (assuming claim 15 is dependent upon claim 11 instead of .  
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plavnick et al. (US 9,621,166).  The claims are reasonably and broadly construed, it light of the accompanying specification, to be disclosed by Plavnick, as teaching:
a method of drying products containing liquid using a freeze-drying system (see title and abstract) comprising: 
at least one sound generator 1017 arranged at a reception apparatus 1001 for receiving the products containing liquid in the vacuum chamber and with the product being treated with sound during the drying phase by means of a sound wave conducting through at least a part of the reception device by the sound generator (expressly disclosed in column 23 line 58 through column 24 line 21); and 
wherein the reception apparatus comprises a conducting device for conducting a fluid, with the sound generator being arranged at the conducting device and sending a sound into the fluid so that the sound is conducted through the fluid to the reception plate and thus to the product (expressly disclosed in column 1 lines 21-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gallego Juarez in Plavnick.  Gallego Juarez discloses the claimed invention, as rejected above, except for the recited specific sound frequency.  Plavnick, another freeze drying system, discloses that feature at column 4 line 58 through column 5 line 3. It would have been obvious to one skilled in the art to combine the teachings of Gallego Juarez with the teachings of Plavnick for the purpose of producing acoustic oscillation beyond human hearing range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, N, cited with this action are patent publications.  References B, C, D, E, F, G, H, O, P, Q, cited with this action, teach freeze dry systems and/or methods.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Monday, March 7, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753